ORDER

PER CURIAM.
Appellant, a police officer of the City of Florissant, appeals the judgment of the circuit court affirming the disciplinary action imposed against him by the Florissant Personnel Commission. The Commission’s decision was supported by competent and substantial evidence, was not arbitrary, capricious, or unreasonable, and is not in violation of constitutional provisions or in excess of statutory authority. An extended opinion would have no precedential value. However the parties have been furnished with a memorandum for their information setting forth the facts and reasons for which the trial court’s judgment is affirmed pursuant to Rule 84.16(b).